MEMORANDUM DECISION                                                         FILED
                                                                             May 16 2018, 10:11 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                                CLERK
                                                                              Indiana Supreme Court
      precedent or cited before any court except for the                         Court of Appeals
                                                                                   and Tax Court
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      John B. Myles                                            Curtis T. Hill, Jr.
      Michigan City, Indiana                                   Attorney General of Indiana
                                                               Ellen H. Meilaender
                                                               Supervising Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      John B. Myles,                                          May 16, 2018

      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              45A04-1611-PC-2602
              v.                                              Appeal from the Lake Superior Court.
                                                              The Honorable Salvador Vasquez,
                                                              Judge.
      State of Indiana,                                       The Honorable Kathleen Sullivan,
      Appellee-Respondent.                                    Magistrate.
                                                              Trial Court Cause Nos.
                                                              45G01-0910-PC-9
                                                              45G01-0911-PC-10




      Friedlander, Senior Judge

[1]   John B. Myles appeals the denial of his petition for post-conviction relief. We

      affirm.




      Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018              Page 1 of 16
[2]   This appeal arises from two post-conviction cases that the court consolidated

      for hearing. In Cause Number 45G01-0701-FB-7 (FB-7), the facts were as

      follows:

              On October 4, 2006, Cindy Allbritten was working as a store
              manager at Walgreens in Schererville. When Cindy arrived for
              work at approximately 7:30 a.m., fellow employee Anita Walker
              was already there. As Cindy was opening the door, a man
              approached Cindy and Anita, pointed a gun at them, and
              ordered them to enter the store office. When Cindy looked at the
              man’s face, he told her, ‘Don’t look at me, or I’ll kill you.’ Tr. p.
              35. The man then instructed Cindy to open the store safe at
              gunpoint. Cindy opened the safe and removed approximately
              $2200. The man then handcuffed Cindy and Anita so that they
              were face down on the floor. As the man bagged the money, he
              told Cindy and Anita several times, ‘Don’t turn around or I’ll kill
              you.’ Id. at 40. The man left Walgreens. Another employee
              arrived approximately fifteen minutes later, found the women on
              the floor, and called the police.
              Police officers arrived on the scene about five minutes later and
              removed the handcuffs from Cindy and Anita. The police were
              able to lift fingerprints from the handcuffs. Cindy described the
              robber as a dark-skinned, African-American male in his sixties
              with a medium build. She said he was wearing a black hat and a
              long, black trench coat. Anita similarly described the man as a
              dark-skinned, African-American male in his sixties with
              pockmarked skin and a medium build. She also said he was
              wearing a hat and a dark jacket.
              In January 2007, both Cindy and Anita identified Myles in a
              photo array as the man who had robbed Walgreens and
              handcuffed them. Also in January 2007, a search warrant was
              obtained and executed for Myles’ apartment. Police officers
              found U.S. currency totaling $2920. In January 2008, the
              Indiana State Police Lab matched Myles’ fingerprints to a print
              taken from the handcuffs.

      Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 2 of 16
              The State charged Myles with Class B felony robbery, two counts
              of Class B felony criminal confinement, and two counts of Class
              D felony criminal confinement. The State also alleged that
              Myles was a habitual offender. Following a jury trial, Myles was
              found guilty as charged. Myles then pled guilty to being a
              habitual offender.

      Myles v. State, Cause No. 45A03-0806-CR-287, *2-3 (Ind. Ct. App. Dec. 29,

      2008) (CR-287). Myles appealed, claiming the trial court erred in the admission

      of evidence. The Court affirmed.


[3]   In 45G01-0701-FB-8 (FB-8), the facts were as follows:

              [S]hortly before 7:00 a.m. on October 11, 2006, assistant
              manager Nathaniel Thompson and photo specialist Staci
              Gamblin unlocked the front entrance of their Walgreens
              drugstore in Hammond. Thompson noticed a man, later
              identified as Myles, ‘pacing a little bit’ across the street. Tr. at
              90. Thompson and Gamblin entered the store, locked the door
              behind them, and passed through two locked doors to the office.
              Thompson then returned to the front of the store to organize the
              newspapers and open for business. As Thompson unlocked the
              front entrance, he saw Myles approaching the store. Myles wore
              a ballcap, eyeglasses, and a mask covering his nose and mouth.
              When Thompson greeted him, Myles pulled a black revolver
              from his waistband and asked, ‘Where is the girl?’ Id. at 100.
              Thompson raised his hands and led Myles to the office.
              Myles ordered Gamblin to lie on her stomach and told
              Thompson to empty two safes. Thompson deposited the money
              into a bag Myles gave him. Myles ordered Thompson to lie next
              to Staci. As Thompson did so, he turned and saw Myles holding
              a latex glove and a pair of handcuffs in one hand, attempting to
              chain Thompson’s left wrist to Gamblin’s right wrist. Myles
              fastened the handcuffs around Gamblin’s wrist and told them not

      Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 3 of 16
              to move or he would kill them. After Myles left the store,
              Gamblin called the police.
              Evidence technicians collected the handcuffs and one latex glove
              from the office and a second latex glove behind the first locked
              door leading to the office. State police laboratory analysts
              recovered Myles’s DNA from inside one of the gloves and his left
              index fingerprint from the handcuffs.
              In November 2006, police showed Gamblin and Thompson a
              photo lineup that did not include Myles’s photo. Gamblin
              identified one of the men as the perpetrator. Thompson was
              unable to identify any of the men as the perpetrator. In January
              2007, police showed Thompson a photo lineup that included a
              photo of Myles not wearing eyeglasses. Thompson circled
              Myles’s photo and stated that he was 90% certain that Myles was
              the perpetrator. Police then showed Thompson a driver’s license
              photo of Myles wearing eyeglasses, and Thompson stated that he
              was “a hundred percent sure” that Myles was the person who
              had robbed the drugstore. Id. at 188.
              On January 17, 2007, the State charged Myles with one count of
              class B felony robbery and two counts of class B felony criminal
              confinement. The State also filed a habitual offender allegation,
              which was later dismissed. A jury trial began on November 3,
              2008. After the State rested, Myles moved for a directed verdict
              on the basis that the State had failed to prove identity. The trial
              court denied the motion. On November 5, 2008, the jury found
              Myles guilty as charged.
      Myles v. State, No. 45A03-0901-CR-33, * 2-3 (Ind. Ct. App. Sept. 9, 2009) (CR-

      33). Myles appealed, challenging the sufficiency of the evidence to sustain the

      convictions. The Court affirmed the trial court’s judgment.


[4]   In 2009, Myles filed petitions for post-conviction relief for his convictions in

      FB-7 and FB-8. The post-conviction court referred the petitions to the State

      Public Defender, who declined to represent Myles. Myles asked the post-

      Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 4 of 16
      conviction court to appoint different counsel for him, but the court denied his

      request. The court consolidated the post-conviction cases for an evidentiary

      hearing. After the hearing, the post-conviction court issued findings of fact and

      conclusions of law denying Myles’ petitions. This appeal followed.


[5]   Myles raises several claims, which we restate as follows: (1) whether the post-

      conviction court erred in denying Myles’ request for appointed counsel; (2)

      whether the court abused its discretion by denying Myles’ request to subpoena

      police officers who had participated in his arrest; (3) whether the court erred by

      denying Myles’ request for transcripts of pretrial hearings in FB-7 and FB-8; (4)

      whether the court was biased against him; and (5) whether the court erred in

      denying Myles’ claim of ineffective assistance of trial counsel.


                                                         1.
[6]   Myles argues the post-conviction court should have granted his request to

      appoint counsel. The State responds that Myles was not entitled to appointed

      representation. We agree with the State.


[7]   If a post-conviction court determines a petitioner is indigent, incarcerated in the

      Indiana Department of Correction, and has requested counsel, the court shall

      send a copy of the petition for post-conviction relief to the State Public

      Defender. Ind. Post-Conviction Rule 1(2). The State Public Defender may

      represent the petitioner if “the proceedings are meritorious and in the interests

      of justice,” but the Defender is not obligated to accept a case. Ind. Post-



      Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 5 of 16
      Conviction Rule 1(9). A post-conviction court “is not required to appoint

      counsel for a petitioner other than the Public Defender.” Id.


[8]   There is no right to representation by counsel in post-conviction proceedings.

      “We have never held that prisoners have a constitutional right to counsel when

      mounting collateral attacks on their convictions, . . . , and we decline to so hold

      today. Our cases establish that the right to appointed counsel extends to the

      first appeal of right, and no further.” Pennsylvania v. Finley, 481 U.S. 551, 555,

      107 S. Ct. 1990, 1993, 95 L. Ed. 2d 539 (1987); see also Baum v. State, 533
N.E.2d 1200, 1201 (Ind. 1989) (“The right to counsel in post-conviction

      proceedings is guaranteed by neither the Sixth Amendment of the United States

      Constitution nor art. 1, § 13 of the Constitution of Indiana”). Considering these

      authorities, the post-conviction court did not err in denying Myles’ request for

      appointed post-conviction counsel.


                                                       2.
[9]   Myles claims the post-conviction court deprived him of due process of law, in

      violation of his “5th and 14th Amendment rights,” by denying his motions to

      subpoena police officers who had arrested him. Appellant’s Br. p. 5. His

      argument, in total, is as follows: “The court further abused its discretion by

      denying Myles’ request for subpoena duces tecum for the arresting officers.” Id.

      at 30. This claim is waived for failure to present cogent argument supported by

      citation to authority. See Bigler v. State, 732 N.E.2d 191 (Ind. Ct. App. 2000)




      Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 6 of 16
       (rejecting claim consisting of five sentences as unsupported by cogent

       argument), trans. denied.


[10]   Waiver notwithstanding, we find no error. In post-conviction proceedings,

       requests for subpoenas are governed by the following rule:

               If the pro se petitioner requests issuance of subpoenas for
               witnesses at an evidentiary hearing, the petitioner shall
               specifically state by affidavit the reason the witness’ testimony is
               required and the substance of the witness’ expected testimony. If
               the court finds the witness’ testimony would be relevant and
               probative, the court shall order that the subpoena be issued. If
               the court finds the proposed witness’ testimony is not relevant
               and probative, it shall enter a finding on the record and refuse to
               issue the subpoena.

       Ind. Post-Conviction Rule 1(9)(b). We review a post-conviction court’s

       decision on subpoenas for an abuse of discretion and will find an abuse of

       discretion if its decision is against the logic and effect of the facts and

       circumstances before it. Pannell v. State, 36 N.E.3d 477 (Ind. Ct. App. 2015),

       trans. denied.


[11]   Here, Myles asked the post-conviction court to issue subpoenas to Officers

       Brian Vandenburg and Thomas Grabowski, claiming that their testimony

       would establish that he was arrested, and his apartment was searched, pursuant

       to invalid warrants. Appellant’s App. Vol. 2, pp. 127, 131. He further argued

       this evidence was necessary to support his claim of ineffective assistance of trial

       counsel. We disagree. The officers who arrested Myles and searched his

       apartment would not be able to shed light on the warrants’ validity because the

       decision to issue the warrants had already been made when the officers
       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 7 of 16
       executed the warrants. We find no abuse of discretion in refusing to issue

       subpoenas for the officers.


                                                        3.
[12]   Myles claims the post-conviction court erred in denying his request for

       transcripts of pre-trial hearings in FB-7 and FB-8, arguing they were essential to

       prove his claims of ineffective assistance. The State argues Myles has waived

       this claim because the only evidence that he made such a request is a motion

       that was not file-marked by the post-conviction court clerk. We disagree with

       the State and address the merits of Myles’ claim.


[13]   “Petitioners who are indigent and proceeding in forma pauperis shall be entitled

       to production of guilty plea and sentencing transcripts at public expense, prior

       to a hearing, if the petition is not dismissed.” Ind. Post-Conviction Rule

       1(9)(b). In this case, Myles did not seek a guilty plea or sentencing transcript,

       but rather pretrial transcripts that had not been prepared for his direct appeals.


[14]   Myles attached an affidavit to his request for transcripts, in which stated he

       needed the pretrial hearings to support his claim of ineffective assistance of

       counsel, but he failed to explain what he expected to prove through the

       transcripts. The court in FB-8 denied Myles’ request to produce a transcript of

       pretrial hearings, determining: “The Court will not order transcripts at the

       Court’s expense absent a showing of specific need.” Appellant’s App. Vol. 2, p.

       299. The court did not absolutely bar Myles from obtaining pretrial transcripts

       at public expense but explained that Myles would need to explain why the

       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 8 of 16
       transcripts were necessary. We find no error. See, e.g., Scott v. State, 593 N.E.2d
198 (Ind. 1992) (holding that a defendant requesting the assistance of an expert

       at public expense must explain why an expert witness is necessary and would

       help the defense).


                                                        4.
[15]   Myles next claims the post-conviction magistrate displayed bias against him by

       introducing “un-solicited [sic] and fraudulent evidence.” Appellant’s Br. p. 24.

       The law presumes a judge is unbiased and unprejudiced. State v. Shackleford,

       922 N.E.2d 702 (Ind. Ct. App. 2010), trans. denied. A judge’s adverse rulings on

       judicial matters do not indicate a personal bias toward a defendant that calls

       into question the trial court’s impartiality. Harrison v. State, 707 N.E.2d 767

       (Ind. 1999).


[16]   During the evidentiary hearing, the post-conviction magistrate took judicial

       notice of the court’s files. The magistrate also noted there was a sealed

       document in the files and offered a copy of the document to the parties. The

       magistrate variously characterized the document as “an arrest warrant” and a

       “supplemental warrant form.” Tr. Vol. 2, pp. 72, 74; Appellant’s App. Vol. 2,

       p. 56. Myles asked the court questions about the document, but the magistrate

       declined to answer, stating: “I’m not answering your legal questions. You can

       do that research when you get back to the institution. If you think there’s an

       error in that – that’s not admitted into the evidence, except that it’s in the

       Court’s file, which you asked me to take notice of.” Id. at 95.


       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 9 of 16
[17]   We cannot conclude the post-conviction magistrate demonstrated bias against

       Myles by giving him a copy of the document. Myles’ claim that the court

       mischaracterized the document as an arrest warrant when it may have been

       something else does not call the court’s impartiality into question. Our review

       of the record gives no indication of any personal bias on the part of the

       magistrate, merely an adverse ruling. Myles’ claim must fail. See Rondeau v.

       State, 48 N.E.3d 907 (Ind. Ct. App. 2016) (adverse decisions alone insufficient

       to establish bias), trans. denied.


                                                        5.
[18]   Myles argues the post-conviction court erred in denying his claims of ineffective

       assistance of trial counsel in FB-7 and FB-8. The purpose of a petition for post-

       conviction relief is to provide a means for raising issues unknown or

       unavailable to a defendant at the time of the original trial and appeal. Sada v.

       State, 706 N.E.2d 192 (Ind. Ct. App. 1999). When a petitioner has already been

       afforded the benefit of a direct appeal, post-conviction relief contemplates a

       rather small window for further review. Id. Thus, post-conviction procedures

       do not afford petitioners with a “‘super appeal.’” Perry v. State, 904 N.E.2d 302,

       307 (Ind. Ct. App. 2009) (quoting Richardson v. State, 800 N.E.2d 639, 643 (Ind.

       Ct. App. 2003), trans. denied), trans. denied.


[19]   The petitioner in a post-conviction proceeding bears the burden of establishing

       grounds for relief by a preponderance of the evidence. Campbell v. State, 19
N.E.3d 271 (Ind. 2014). When appealing the denial of post-conviction relief,


       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 10 of 16
       the petitioner stands in the position of one appealing from a negative judgment.

       Id. To prevail on appeal from the denial of post-conviction relief, a petitioner

       must show that the evidence as a whole leads unerringly and unmistakably to a

       conclusion opposite that reached by the post-conviction court. Hollowell v. State,

       19 N.E.3d 263 (Ind. 2014).


[20]   The post-conviction court made findings of fact and conclusions of law in

       accordance with Indiana Post-Conviction Rule 1(6). On review, findings of fact

       are accepted unless they are clearly erroneous and no deference is accorded to

       conclusions of law. Witt v. State, 938 N.E.2d 1193 (Ind. Ct. App. 2010), trans.

       denied. The post-conviction court is the sole judge of the weight of the evidence

       and the credibility of witnesses. Id.


[21]   With respect to claims of ineffective assistance of trial counsel, the Indiana

       Supreme Court has stated:

               To establish a post-conviction claim alleging violation of the
               Sixth Amendment right to effective assistance of counsel, a
               defendant must establish the two components set forth in
               Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed.
2d 674 (1984). First, a defendant must show that counsel’s
               performance was deficient. This requires a showing that
               counsel’s representation fell below an objective standard of
               reasonableness and that counsel made errors so serious that
               counsel was not functioning as ‘counsel’ guaranteed to the
               defendant by the Sixth Amendment. Second, a defendant must
               show that the deficient performance prejudiced the defense. This
               requires a showing that counsel’s errors were so serious as to
               deprive the defendant of a fair trial, meaning a trial whose result
               is reliable. To establish prejudice, a defendant must show that
               there is a reasonable probability that, but for counsel’s

       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 11 of 16
                unprofessional errors, the result of the proceeding would have
                been different. A reasonable probability is one that is sufficient
                to undermine confidence in the outcome.

       Passwater v. State, 989 N.E.2d 766, 770 (Ind. 2013) (citations and quotations

       omitted). Counsel’s performance is presumed effective, and a petitioner must

       offer strong and convincing evidence to overcome this presumption. Williams v.

       State, 771 N.E.2d 70 (Ind. 2002). “If it is easier to dispose of an ineffectiveness

       claim on the ground of lack of sufficient prejudice . . . that course should be

       followed.” Strickland, 466 U.S. at 697, 104 S. Ct. at 2069.


[22]   Marc Laterzo represented Myles in FB-7 and in the preliminary stages of FB-8.

       He was later replaced in FB-8 by Sonya Scott-Dix, who represented Myles at

       trial. Myles was originally arrested at his apartment on January 12, 2007,

       pursuant to a warrant, and the State subsequently obtained a search warrant for

       his apartment. He argues both attorneys rendered ineffective assistance by

       failing to obtain a copy of the arrest warrant and, when the State failed to

       produce the warrant, by failing to move to quash the arrest and to suppress all
                                                                                                            1
       evidence obtained from the arrest (including the search of the apartment).




       1
         Myles also argues the absence of the arrest warrant indicates that one never existed, and he alleges that
       Attorney Laterzo “protected the police” and was “actually conspiring” against him by failing to expose the
       lack of a warrant. Reply Br. pp. 8, 11. We disagree. Viewing the evidence in the light most favorable to the
       post-conviction judgment, there is ample circumstantial evidence that the trial court issued an arrest warrant
       on January 12, 2007. The CCS for FB-7 indicates a “criminal warrant” was issued for Myles on January 12,
       2007. Appellant’s App. for FB-7, p. 8. Further, on that date a magistrate of the Lake County Superior Court
       issued a “warrant for the arrest of [Myles].” Id. at 9. During the post-conviction hearing, Myles offered into
       evidence a “Wanted Person Table” and a “Warnings/Alerts” document from the Lake County Sheriff, both
       of which indicated a felony warrant was issued for Myles’ arrest on January 12, 2007. PCR Tr. Vol. 3,
       Exhibits 2 and 4.

       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018               Page 12 of 16
[23]   Attorney Laterzo issued a subpoena duces tecum to the Lake County Sheriff’s

       Department for the arrest warrant in FB-7 and FB-8. PCR Tr. Vol. 3, Ex. 9.

       Later, Attorney Scott-Dix filed a motion to compel the State to produce the

       arrest warrant in FB-8. Appellant’s Appendix for CR-33, p. 58. It appears the

       actual arrest warrant was never produced. After reviewing other documents

       related to Myles’ arrest, Laterzo explained he did not file a motion to quash the

       arrest or suppress evidence because “I didn’t see any basis to file a motion.”

       PCR Tr. Vol. 2, p. 26. Attorney Scott-Dix did not remember the details of her

       representation of Myles and was unclear whether she should have filed a

       motion to quash the arrest and suppress evidence.


[24]   As to each attorney, Myles was obligated to show that their failure to move to

       quash the arrest was “due to unacceptable ignorance of the law or some other

       egregious failure rising to the level of deficient attorney performance.” Woods v.

       State, 701 N.E.2d 1208, 1212 (Ind. 1998). Other than claiming—against the

       weight of the evidence—that no arrest warrant existed, and that Laterzo failed

       to properly identify some of the documents that were provided by the Lake

       County Sheriff’s office, Myles has not explained why his January 12, 2007

       arrest was constitutionally deficient. The application for a search warrant in

       relation to the Schererville Walgreens robbery describes how officers

       investigated the Schererville case, but Myles did not identify anything about the

       process that led to his arrest that violated his constitutional rights. His claim of

       ineffective assistance must fail as to the arrest warrant.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 13 of 16
[25]   Next, Myles argues his attorneys rendered deficient performance by failing to

       “challenge [the] search warrant.” Appellant’s Br. p. 15. He further describes

       the search warrant as “defective” and “unlawful.” Id. at 16. His claim that his

       attorneys should have challenged the search warrant flows from his claim that

       his attorneys should have challenged the arrest warrant. The post-conviction

       court did not err in rejecting Myles’ ineffective assistance claim as to the arrest

       warrant, and as a result his challenge as to the search warrant must also fail.


[26]   Next, Myles argues his attorneys rendered deficient performance by failing to

       investigate an alternative suspect for the crimes, Patrick McGee. While it is

       undisputed that effective representation requires adequate pretrial investigation

       and preparation, it is also well settled that we should resist judging an attorney’s

       performance with the benefit of hindsight. McKnight v. State, 1 N.E.3d 193 (Ind.

       Ct. App. 2013). Establishing failure to investigate as a ground for ineffective

       assistance of counsel requires going beyond the trial record to show what the

       investigation, if undertaken, would have produced. Id.


[27]   In this case, McGee did not testify at the post-conviction hearing. Further,

       Attorney Laterzo testified at the hearing that he remembered McGee was a

       possible suspect but did not remember anything else. Attorney Scott-Dix

       testified that she remembered nothing about McGee.


[28]   Myles argues that one of the victims in FB-8 identified McGee as the robber in

       a photo lineup, and further investigation would have provided a different,

       stronger defense to the charges. We cannot agree. The victim in question,


       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 14 of 16
       Staci Gamblin, testified at the original trial in FB-8 that although she had

       circled a photograph of someone other than Myles, she was not sure of her

       selection. By contrast, another victim in FB-8, Nathaniel Thompson, clearly

       identified Myles in the photo lineup after careful thought. It is unclear that

       further investigation of McGee would have led to a stronger defense, and we

       agree with the post-conviction court that Myles failed to establish ineffective

       assistance on this point.


[29]   In a related claim, Myles argues Attorney Laterzo rendered ineffective

       assistance by failing to contact a proposed alibi witness, Mary Johnson.

       Johnson did not testify at the post-conviction hearing, and Myles did not

       question Laterzo on this issue. As a result, Myles failed to present any evidence

       showing what an investigation of his alibi would have produced. The post-

       conviction court did not err in rejecting this claim. See Oberst v. State, 935
N.E.2d 1250 (Ind. Ct. App. 2010) (PCR court did not err in rejecting Oberst’s

       claim of failure to investigate; Oberst failed to present alibi witness at

       evidentiary hearing), trans. denied.


[30]   Finally, Myles argues his attorneys were ineffective for failing to challenge the

       seizure of his vehicles, which the police impounded on the day of his arrest and

       had towed to a police department to search for evidence. He argues officers

       from the Hammond Police Department managed the impound process, which

       was in his view improper because he was not charged in FB-8 for the robbery of

       the Hammond Walgreens until a week later. In support of his claim, Myles

       cites to several federal and Indiana constitutional provisions, an Indiana statute,

       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 15 of 16
       and a U.S. Supreme Court case, but he does not explain exactly how the seizure

       of his vehicles ran afoul of those authorities, nor does he cite to the record. We

       will not search the record to find a basis for a party’s argument, nor will we

       search the authorities cited by a party to find legal support for its position.

       Young v. Butts, 685 N.E.2d 147 (Ind. Ct. App. 1997). This claim is waived.


[31]   For the reasons stated above, we affirm the judgment of the trial court.


[32]   Judgment affirmed.


       Mathias, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A04-1611-PC-2602 |May 16, 2018   Page 16 of 16